- Case 1:21-cv-00039-TSK-MJA Document 1 Filed 03/17/21 Page 1o0f15 PagelD #: 1

Attachment A

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIAILED

i vidi

 

 

MAR 1 7 2021
Ben Sawn Taser Ceisanitos U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301
Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)

. -

V. Civil Action No. / o/ cu ST

 

: mated (To be assigned by the Clerk of Court),
| nas (ycewen at(us?) Hazel iON Wy 204 Tek
rae ks JA

 

 

Enter above the full name of defendant(s) in this action

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff: Benids Min Josep Beant 05 Inmate No.: | Ab 65-030

Address:(y5P) RIE sandy / P.D Rox 2068) Inez, K./-4) 224

 

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
. Case 1:21-cv-00039-TSK-MJA Document 1 Filed 03/17/21 Page 2 of 15 PagelID #: 2

B.1

B.2

Attachment A

Name of Defendant: SMS ( LAST NAME )

Position: QFFICER [ee vevaL EmPLolEe 5 \ NT (USP) HAZEN WV (manu 204 )
Place of Employment: (uspyhuzen 10h, ‘will MARCH 2014)

Address: (usp) Linz TON | f LG4HO Sk y VIEW pewe/

ReulE tans. mits, Wa ~ 205975 (Recore i209)

 

Was this Defendant acting under the autho or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: DFffyp Ant ‘SIMS WAT Ary emPLovEF
To THE FEE CAL BUREAU OF PRisasS_AT (USP) HAZ ELION ,W.v, WHICH LS A
FEDEPAL INSTITUTION. WHEN THIS INCIDENT 100K DLACE

 

Name of Defendant: Sans f LAST ame )

Position: 0{f(CE@ AT (SP) HIZEL70N), WV (ranech 2019 )

Place of Employment: (use) WHZELIGN, we (im MECH ZI 204)

Address: wy HazZeirton | 1640 sky View Dewe /BeuCEUN MILLS, WV
[Berure a1) | "26525

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: DEF Enoant “CANS WAS AN En PoYEE
love Fepevar Bureau of PEionS AT (USP) HAZELION, wal AT Te Time THE
Inv DENT THK PLACE.

 

 

Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? | 0 Yes O No

 

United States District Court 8 Northern District of West Virginia-2013
.Case 1:21-cv-00039-TSK-MJA Document1 Filed 03/17/21 Page 3 0f 15 PagelID #: 3

Attachment A

 

If your answer is “YES,” briefly explain: _

 

 

 

 

B.3. Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

 

If your answer is “YES,” briefly explain:

 

 

 

 

‘B.4. Name of Defendant:
Position:

Place of Employment: -
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? O Yes 0 No

 

If your answer is “YES,” briefly explain:

 

 

 

 

 

United States District Court 9 , Northern District of West Virginia-2013
Case 1:21-cv-00039-TSK-MJA Document 1 Filed 03/17/21 Page 4 of 15 PagelD #4

Attachment A

B.5 Name of Defendant:
Position:
Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
_law at the time these claims occurred? Yes | O No

 

If your answer is “YES,” briefly explain:

 

 

 

 

TI. PLACE OF PRESENT CONFINEMENT
Name of Prison/ Institution: NYE) SALES PENVIENTIA FY (BIG SAN pv)

A. _ Is this where the events concerning your complaint took place?
O Yes’ @ No

If you answered “NO,” where did the events occur?
(UN ED STATES PENVTENLIABY) HAZFLTON , WLS

B. Is there a prisoner grievance procedure in the institution
where the events occurred? w Yes O No

C. Didyou file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure? .

Yes O No

D. If your answer is “NO,” explain why not:

 

 

 

 

E. — If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
_Case 1:21-cv-00039-TSK-MJA Document 1 Filed 03/17/21 Page 5of15 PagelD#: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

LEVEL 1 ~ 0 pa ef T Kc
(oave CBceWEDs e/79))q) (s7AT05 OATES 21/5/14)

LEVEL 2 097206- 21 = LN Gem Muara — Pye Pose sy Nt Hulk Co jay

. DATE VECEWED: £/27/20 = SIATV9 pal ess3] 2026 .

LEVEL 3 _487206-Al-|NFDgmntdnal Pu reses ONCY (arrAcHED )

 
       

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

OA.

Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes No

If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format

- on a Separate piece of paper which you should attach and label: “IV

 

 

PREVIOUS LAWSUITS”

1. Parties to this previous lawsuit:
Plaintiff(s): Ni f\
Defendant(s): If .

2. Court: NiA

 

(If federal court, name the district; if state court, name the county)

 

3. Case Number:__N i

 

4. Basic Claim Made/Issues Raised: N/A

cat
NY
7"

 

 

5. Name of Judge(s) to whom case was assigned:

N/A

6. Disposition: Nil A
(For example, was the case dismissed? Appealed? Pending?)

 

7. Approximate date of filing lawsuit: NIA

 

 

United States District Court II Northern District of West Virginia-2013
FERRE FA) 09099-7 MIM UPEYMnent 1 Filed 03/17/21 Page 6 of 15 PagelD #: 6
GPL emenies

U.S. Departmen: of Justice

Central Office Administrative Remedy Appeal

Fedecal Bureau of Prisons

 

Type or use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-229(13) and BP-230(13), including any attach-

 

 

minis must be submitted with this appeal. . ~, a ; ;
CM Chieti e CG mek (5665-030 9 _i LO SR ear
rom CRISANTOS Bentamins J. (665-CS¢ b-4 US / Bice SANDY
“LAST NAME, FIRST, MIDDLE INITIAL : REG. NO. UNIT INSTITUTION ,

 

Part A-REASONFORAPPEAL PURSUANT TO MY CONSTITUTIONAL GiGHTS AS A PRISONER AND
ROGEAM STATEMENT BH2041 IM FILING THIS ADMNISTeATiVE REMEDY G-HINS TF woe °
JN KNOW Ni [NAMED OFFICERS WHO VIOLATED MY FEDERALLY PROTECTED R\GHTS AND SUBSET Ee
VIE TOA MALICIOUS BRUTAL CRIMINAL ASSUALT AND GATTERY UNDER THE CoLeR OF LAW ON
WARCA 21> 2019. BE ROVISED “THIS CRIMINAL ACT AND VIOLATION OF MY ComSTITUTIONAL
\GHTS. WAS TOTALLY UNPROVOKED AS | HAVE NEWER HAD ANY POSITIVE NOR NEGATWE iwterneTtion
NTH EVTHER OF THESE OFFICERS SINCE MY INCARCERATION AT THE Bien (USP) HAZELIONL Wey
LEASE KNow, THAT VT HAS BEEN BiowinG: MY MIND AS 76 THE REASONS WHY 1 WAS SINGLED OUT Bae
ICH A HEAT DOWN WITHOUT PREYOCATION. 1M TIRED OF THIS HAPPENING PTHIS ISTRESEcOND TIME THAT
Jatt i Fete Si ae Ee Mt iN ROSEY BURIMINAL OFFENSE At ContiCTION, THAT
VE BEEN SUBIECTER Te” E INE FORCE “AND' BRUTALITY BY LAW ENFORCEMENT ofFiCERS AN
DARDS. “ITS LIKE VHAVE A HiT GN ME BY OFFICERS! “_ i P
Revie f: 1 WANT THIS PROPERLY INVESTIGATED AND i WANT COMPESSATER Fe f ALL

accent € FuTete DAMAGES,
i

   

Waa ‘ Pnfarin Ortigia

 

 

DATE , a "SIGNATURE OF REQUESTER ~~

 

Part B - RESPONSE

 

 

 

 

 

DATE GENERAL COUNSEL
ORIGINAL: RETURN TO INMATE . : CASE NUMBER:
PartC-RECEIPE casenummur, 49 7206-A4L
—rewne KISANTOS Renaoint J. [36h5-O30 1-4 (SP_(BIG SANDY

 

 

— INA TMIPDLEINITIAL ~ REG. NO. UNIT INSTITUTION
snrect JIAEF MSN nel] | SERIONS ASSUALT ——1 poy ven a.
WNQI2e E4oniamin Crt tn ti lOB best e051 exass \

LAST NAME, FIRST, MIDDLE

  
gift pyonose- TSN PHAWIPAP. ‘yea 03/17/21 Page 7 of 15 PagelD #: 7
Ee AP] Remepiey
— RESPANIE

Administrative Remedy No. 987206-Al1
Part B - Response

This is in response to your Central Office Administrative Remedy
Appeal in which you allege staff misconduct. Specifically, you
claim staff members assaulted you. For relief, you request an
investigation and compensation.

We reviewed documentation relevant to your appeal and, based on the
information gathered, concur with the manner in which the Warden and
Regional Director addressed your concerns at the time of your Request
for Administrative Remedy and subsequent appeal. Staff conduct is
governed by Program Statement 3420.11, Standards of Employee
Conduct, and the Bureau of Prisons takes seriously any allegation
of staff misconduct, such as those you raised in this remedy cycle.
We look into matters which may constitute inappropriate conduct and
refer them to another component of the Bureau of Prisons for
appropriate action. The matter has been forwarded to the
appropriate Bureau component for further review.

Additionally, no inmate is entitled to be advised of the results of
any inquiry or any action pursued against staff. You should also
be aware such reviews may or may not include interviewing you and
no inmate is entitled to be apprised of the progress, outcome, or
disposition of any review of alleged staff misconduct. Similarly,
any action taken against staff, if any are deemed necessary, will
not be disclosed to you.

Lastly, regarding your request for compensation, Program Statement
1330.18, Administrative Remedy Program, does not provide such
relief. There is a statutorily-mandated procedure in place for
addressing such a request. Therefore, your request will not be
considered in this response.

Based on the foregoing, this response is provided for informational
purposes only.

aD

abo lw Ap
Date Tan Connors, Administrator
National Inmate Appeals Ny

 

 
_ Case 1:21-cv-00039-TSK-MJA Document 1 Filed 03/17/21 Page 8 of 15 PagelD #: 8

Attachment A

8. Approximate date of disposition. Attach Copies: _N lA

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding we acts complained of in Part B?
O Yes No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not

 

 

 

 

sought.
NIA
E. Did you exhaust available administrative remedies?
O Yes 4 No

F. — [f your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted. .

NO, BFCAUSE | MAVENT RMrucHt AwyIWing THAT HAY 16 fe bith TMETE
FACS +6 Auusges GF Cour, UNTIL Now

 

 

 

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

1. Parties to previous lawsuit:

 

United States District Court 12 Northern District of West Virginia-2013
_Case 1:21-cv-00039-TSK-MJA Document1 Filed 03/17/21 Page 9 of 15 PagelID #: 9

 

 

 

 

 

Attachment A
Plaintiff(s): Alt.
Defendant(s): Ht
2. Name and location of court and case number:
nit
3. Grounds for dismissal: O frivolous © malicious

O failure to-state a claim upon which relief may be granted

4. Approximate date of filing lawsuit: yA

5. Approximate date of disposition: be NEVER HAD AVY Lawiud DicmocKy BeequSe

OF Feng gus .
ALG MALICOW) O8 EAILULE 1g YOTE A CLAIM
Ue IN wlic RELUFE mw Ay be EXANIE |

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each

_ defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5) TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

5 % x4 .
“CLAIM 1: UN 3/21/14 Cuneo SimS vijlated my EIEMTH AménomenT 10 Re Ferre Fo
(HOE AND UAWSoWt PuNISHME ST usime Excessive Fopee By Revi Alty ASSuAL Ting
ME in A MALICi9NS |S ADISUCALLY WANT Owl Kwpwing wis)

 

 

Supporting Facts: (N_3/Z)14 ins (USP) WAZELTON wiv fort E-1) | was EscaeT ED)

 

United States District Court 13 Northern District of West Virginia-2013
Case

1:21-cv-00039-TSK-MJA Document 1 Filed 03/17/21 Page 10 of 15 PagelID #: 10

pace Lory.

Sun on

5/4/21

 

(CLAN 4 Anco 5upengTin FACTS ConTinvations )

 

Hanin( An

FFE? 10 MY LEET fnp ONE in Font OF ME, The ONE IN FloxnT oF ME way

 

[WE TALVER
TO Him ins U

wAS TOLD To TAVE my BEENIF OFF, | ABIDED Aud HANDED Him THE BEENIE

 

MieuT ALLEL

iS LE€T HAND HE CPRBBED (T NECLESSWELY Ano BuwCHF) AT VP in HIT WAND

TWAT WE SIALTED VELLIng | “L was ONLY (Chiné TO Give Vg A Pat Down And {

 

Domi CAPE Me

TuAT You LOOKED AT OVE wAamMe TAECS AND Vou ALE BENE DISRESPECT EDL, {

 

KESPonven “¢
An) IM wat

AN Vou PLEASE LOWER Wu TONE AnD TALY 1p ME How tm TALVING To Vd

 

“iE \{pu WANT

BEING DISCESPECTFUL. UE TWEM Cot CLOSER AND in fA MENACING way SAID,

 

le VESPONDE

4
t)

10,GO ANEAD AND Hit ME | CES Pow PED, tm not fo DuMB Enouk To Do THAT”

 

TUE DFFILER

You AisT ~ Prorans, sep) CesPinden TWE Sime, WE MEN Lgove) AT
To 1We LECT AND saAlp “ it" (Peoramit| vse0 | | Qwick LY LOOKED ATIVE one

 

TO JHE CLEFT

AND Teneo back To THE ONE in FonT OF mE, piel Aw #*) LWAS HiT in TUE FACE

 

6 THe onE ff

omy Lesy, | COVERED yP my FACE AND SifPTED CEITING Punchep Feom

 

EVER MWwhE Pre

 

STULL COVE @)

PSSSIBLE BY BoTM OF THEM, | EVENTyALLY) Hit THE Flos? ON my KEES

 

LUeouGn opts

we MY EACE ANP SILL CETTING PUNCHED, EVENTUALLY LSTARIED 6 CEILING Kickep

 

WoLving Bot

y BACK AS TWUE CTVE? Thpk mY HANDS qwAy Flom my FACE feed with ONE HAN)
my HANDS AND PywevinG MY FACE with THE OTHER HAND ANP IHE OTHER OFFICER

 

nen Pute

ne My FACE THEN MY s7gmACH AND a SIPES LENDER oy BowtiW JwOLLEN SHUT

 

=

ENES So 1¢

LYni SEE, But Jost HEAR ONE yay. CALL Foe Bark uP Any BoTl Were

 

Win dé) ov

_ 1 THEN Cot Pul ow A STWEICHER WEN o1hee STAFF at WHERE EvENTUALLY/

 

\ WAS SENT 1

AN AmBulHN(F 16 THE EmELEE WY HaSPiTAL DPuE To wa WE EXTENT OF My In duQiey

 

AND Cow piTiN.

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00039-TSK-MJA Document 1 Filed 03/17/21 Page 11 of 15 PagelID #: 11
Attachment A

BY OFFILEB Sims AND SANS Foam THE ToP TIER TO THE ond TEAMS OF FILES
HALC wy (BeIweens 145-0.50 pm ) THE D16R wiS DFEPED Awd FELWVED AND
L_WwASs qMEN Tove Tq 41AFFS CESiPoOM. WHERE THELEN pon Chmevas, | wAy
THEN 1p to Lorie coenee of THe gesieoom, LwiS Wem (oenEeey wo BY

CLAIM 2: (ns 3/21/19 Cuneo S fins wolATen my EIGHT AMENDMENT To BF FEF
Flom CeueéL AND YNUSUAL PunisumenT, usin EXCEDSIVFE Force BY Bf ALLY
_ ANSUALTINE ME in A MALICIOUS (SADISTICALLY, WA NIONLY LNowin wAY

 

 

Supporting Facts: yn 3/21/14 xls J HAZELION, WV (in vnit E-2)) was
ESCORTED BY OFEWERS “SAND AND SIMS Flom THE TOP TIER To 10 unit
TEAM OFFICES HALLWAS) (Beiween 7°45 - 8, 50) THE 0062 wat OPENED ANO
TWEN Kelockep BY THE OFFICERS, i wAs Tak EN TO SIAFES LES Koom ,whEeey
TUERES wi CAMEVAS | whS ifs p Th Go 16 THE COPE? pe THE LEXINGM,

CLAIM 3:

 

 

 

 

 

Supporting Facts:

 

 

 

 

 

CLAIM 4:

 

 

 

 

 

Supporting Facts:

 

 

 

United States District Court 14 Northern District of West Virginia-2013
Case

1:21-cv-00039-TSK-MJA Document 1 Filed 03/17/21 Page 12 of 15 PagelD #: 12

Sonpay

SHIH 12 |

 

| wAS THEN ¢

Zork (/ t oe
(Calm /. AND SUPPORTING FACTS _CON LINUATION

HENERED IN BY Hiwin(S An OFFICE TO my LEFT SIDE AND OnE iss FRONT

 

Of mE, THE

O

NE IN FeowT waAS THE TALYEZ, | wAS Top 16 Take my Result OFF, |

 

AGIDED Any

HAandep Him THE BEENIE IN HIS LEFT HAND (THE oNE IN Font) He CPABbED

 

\T_ ACEPESS,

iELM AND Bun(Hed it UP_in HID HAND, 2IGHT AFTE? THAT DE STARTED

 

 

MELLING,”
LDaKED AT

{

WAS ONLY Come 10 Cwe Mou f& PAT DowN Awp i PanT CAPE THAT Vou

 

PLEASE Low

Ue name TACS AND Yule BEING DISPESPECTEUL, L_RESPeNDED “CAN Vou

2 uu TONE Any TAL To tow im TALWONG Ta Vou AND IM NOT REING

 

DAS PESPEC

FUL’ HE THEN (JOT CLOSER AND IN A MENAGNG way SAID “VF Vou wANT

 

Td, (0 AY

ir

AD AND Wii me. | PESPONSE “im wot DumB ENGUGH ToDo THAT, HIS

 

RESPINSE w

ns“ GU ANT

_ Geormn ity use) \ PesfonDEN THE SAME HE THE pL

 

OOKER ATT

+

as an he
f£ officee To my LEFT SIDE AND SAIN IT ¢PRoFAN ITY vse) | Guide

 

LOOKED AT TE OFFVEY Td wy LEFT AND IURNED BACK 10 THE OFFICE? IN FeowT of mE

 

 

2icHT AWRY
FACE An) 1M

|wAS Hit iw THE FACE BY THE ONE To MY LEFT | CovergepuP my

 

N

s

EN STALTED GETING PUNCHED Feo EVERYWHERE PassiBeE By BoTH OF
NTUALES/ HiT THE FLOOR gn MY KNEES STILL CovetinG my FACE AD |

 

THEM, LEN
WAS STILL

1”

 

my) BACK AS

E1MNG Puntled, Event#Lly I STAVTEN CETTINE KiQKER THouEH guT
TMF OTHER Took MY HANDS Away Fiom MY FACE Hot pine TWEm wiTH

 

ONE HAND

AS HE ySEN His oTHE2 To PuncM MY FACE AnD THe OLE? OFFICER

 

ALSO StAP

TEN PoninG MY FACE THEN my st¢mACH AnD MY TPES, 1 ENDED uP wiTH

 

SWOLLEN

I

 

WUT EYES So | Coulpnt See | JyST HEARD ome SAY Cate FOE Bac’ uP
i

 

AS_TWEN w
Even quelly

PE _BVEATWING HE Aut ML, OME SIMFE COME AND 1 waAS futon A STRETCHER

 

EXTENT oF

WAS SENT in AN AMBULANCE To THE EMECEENCY Hoo PITAL ue 10 THE
ML INJURIES. AND ConDITION,

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00039-TSK-MJA Document 1_ Filed 03/17/21 Page 13 of 15 PagelD #: 13

Attachment A

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAIM 5:
Supporting Facts:
VI. INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature gi your damages.
PHYSICALLY BOOV EN 2¥2 umBap VERTEBRAS 08) THE WacKS THA OUT MY BACK wri
Boots, Caused Extreme BACH PRINS 1 COT 10 fot Ue? Every. SNELE VAY) OF MY LIFE WBuPiFen
DOES wor HELP 17 moc, | CAmT WoRY ouT LIME.1 USE TO AND TWATSIRESSES ME OUT -
RECAUSE In A way THAT wAS mY ESCAPE From ee LIFE 1p PRISON, ) Do CET san
AT TIMES BuT not To WE Full Pain oF DEPRESSION QENE SIGHT ecausen BY [HE MALTINE
Puncues 10 MY EYES TEMPLE AND WEAN ~1 SEE BEICNT WHITE AND BLACC DOTS FLOATING AROUND
| HAD BLOOD IN THE whiTE PART OF my EYES MAKING THEM Pure ficty Color,

VIL. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no legal arguments. Cite no cases or statutes.
| wAnT 500, 000 Feom EACH DEFENDANT, | WANT mone LADY DAMMCES,. Punitive
DAMAGES, THE COST OF mY Cw ACTION CoST, AND shat THE CougT Pees

AN EYT@A CoMPENSATION.

 

 

United States District Court IS Northern District of West Virginia-2013
Case 1:

 

HAVE TO €E

21-cv-00039-TSK-MJA Document1 Filed 03/17/21 Page 140f15 PagelID#: 14
: SUNDAY
or |
dort SllH/zI

IN (Constinsuarions |

SEE BRIGHT WUITE FLASMES QuT TUE Colmer of EACH EVE, | CONSTANTLY
SQUNUNG Te SEL Fubos with CLASSES oN AY |M WRITING THIS, my EYES

 

stAeT Huei

wien VEADING AND WRITING, AND Foe unkwown CEASoNS my EYES & GET

 

i

EM with LIGWT Flom ovISWE ANY THE OWES INSWE THE twSTiTUTIOK,

 

VERY etd

A Vetwit TO

MY UIMBELICAL SHoPTLY AFTER THE ASSUALT DEVELOPED © Possibly THE PunCHes

 

TO my JES

Ann SIOMACH CoLLD oF CAVSEN THIS Vain CET So BAD 1 dest whvT TO LAY DewN Most

 

OF Tue DAY,

T We t1l wien 1 TALK, Cavett, \LAUGH, TNEEZE AND wlfas i ti7 PowN To WK E

 

 

iw WE CELL D

Sif, Us STICHES AND SCARS - DuE TO THe REPEATING PUNCHES Toa MY EYES AND

 

FACE - | Cot

IPA PTIALLY {

STICUES ABoVE my LEST AND BIGHT EXNELIDS AND SICHES ABoue my Lip,

MOPED TooTU® Possibly Feom A PUNCH pe From Face BEING HIT AGAINST FLOOE,

 

Ni

(WAS IMPAIRED? Flow THE LEFT SIDE- PassiBLY Feo THE PUNCURS TO my

 

()omy HEAL!
Wen) FACE E

ARS TEMPLE~ 17 ALmosT FEELS LIFE BENE wneee WATER Aud AT TMES iT

 

 

HUeTS, my Y

e Wn PS

oa

FADING |S BETIEL with my 2iCHT Ten my C EFT (D)yNSPECIELED RECTAL PAINS:
CHOLOEICALLY | MENTALLY | £ MOTION ALLY/ ¢ EvE@ since AFTER

 

THE INCIDENT | KEEP my DISTANCE FRom STAFF AND WHEN | Do Cot jo 2ALK To THEM

 

TS REAL MAL

AS” AfooT |

2 FOR ME To CONCEN
N TNE FIST PLACE, MY HEART STAT PICKING UP AND | SPAT THINKING

TRATE And }) Losé TRACK CF THINEY | WAN?PEP SO

 

THAT IN Aw

Av

THEY miGuT HAE TRY TO Do SomETWING TO ME, EvEeyTiME | HEAR KEY)

 

MY ATTE NT oN

CoEs Us TWAT Ne mATIER WHAT | MENT BE DonG | IT WAY UAZLO FOR ME

 

TO oe TOSLE

EE? BECAUSE AT NIEWUT WHEN | HEALD KEYS, Co's Boots CominG uf

 

 

THE STAIRS
lo (Co To xl
[HAT DOES HEL

OF EvEn TWEI VOICES 17 WoulL) WAKE ME UP AnD LID sTRuécur ALOT

EEP So we ThE PociOk PkEsceBEN ME MIRLTAZAPINE 30 MG, ThovGH
P TO SLEEP if DOESNT HELP WITH THE NIEHIMARES | HAVE, AT Times
[MALES 11) C.O'S THAT woke HEE TWAT AGE ASSUALTING ME IT GETS

 

IN My NEY

TO THE Poin

T_THAT whEN 106 wile uP Due To A NicuTmARE, | FEEL REAL BAD

 

PAIN, THeoDEW

 

OuT mY BACK, HEONIA And EvEN ZECIAL ACER,

 

 

 

 

 
Case 1:21-cv-00039-TSK-MJA Document 1 Filed 03/17/21 Page 15 0f 15 PagelD #: 15
Attachment A
| DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiff in the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at{ SPIRICSanoy (Po ol 20 Awez,eYon a4 [zi Kun tay )
* ~~ (Location) Yi2e4 (Date) /

 

 

 

United States District Court 16 Northern District of West Virginia-2013
